DETAILED ACTION

Application Status
	Claims 11-30 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statements (IDS) filed on 29 May 2020 and 18 June 2020 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification makes reference to claim 8 in the second to last paragraph of page 4 starting with, “The invention is furthermore based on the object of refining a wheel suspension…”
The specification makes reference to claims 1 to 7 in the second paragraph on page 5 starting with, “The wheel suspension according to the invention for a wheel of an axle of a motor vehicle…”
Appropriate correction is required.

Claim Objections
Claim 13 and 21 are objected to because of the following informalities:   
. 
Appropriate correction is required.
Claim 21, line 1, “as claimed one of claim 12” should read, “as claimed in claim 12”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-17 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms lack proper antecedent basis in the claims in which they are recited:
“The axial direction”, “the motor vehicle body”, “the outer hollow-cylindrical torsion bar”, “the radial direction”, and “the motor vehicle body side” in claim 11. 
“The first spindle drive” in claim 13. 
“The second spindle drive”, “the first and second spindle”, “the tangential translational movement direction”, and “the first spindle nut” in claim 14.
“The support arm”, “the second spindle nut”, and, “the first pivot axis” in claim 15.
“The first spindle” in claim 16.
“The first spindle drive” in claim 21. 

“The support arm”, “the second spindle nut”, and “the first pivot axis” in claim 24.
“The support arm”, “the second spindle nut”, and “the first pivot axis” in claim 25.
“The first pivot axis” in claim 26.
“The first spindle” in claim 29.
“The first spindle” in claim 30. 
Claim 22 recites, “a second motor….a second spindle…and also a second spindle nut”. The recitation of these second features is confusing because a first of these features is not introduced prior. Though firsts of these features are recited in claim 21, claim 22 is dependent on claim 12 and accordingly does not incorporate the features and limitations recited in claim 21. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schindler (US 20180072357 A1).
With respect to claim 18, Schindler discloses: A wheel suspension for a wheel of an axle of a motor vehicle, comprising: a suspension spring (31, Fig. 1) acting between the motor vehicle body (21) and a wheel guiding element (15) wherein the suspension spring is designed in the form of a torsion spring assembly (see paragraph [0029]).
With respect to claim 19, Schindler discloses: the wheel suspension as claimed in claim 18, wherein the wheel suspension furthermore comprises a stabilizer (1) aligned in the vehicle transverse direction (FQ) (see paragraph [0027]) and designed in the form of a hollow-cylindrical torsion spring bar, wherein the torsion spring assembly is arranged in regions coaxially in the interior of the hollow-cylindrical torsion spring bar.
With respect to claim 20, Schindler discloses: The wheel suspension as claimed in claim 19, wherein in the region of the coaxially nested arrangement of the components, torsion spring bar and torsion spring assembly, the components, torsion spring bar and torsion spring assembly are enclosed by a housing (25) fixedly mounted on the vehicle body side, wherein a stabilizer bearing (3) mounting the torsion spring bar of the stabilizer and the hollow-cylindrical torsion bar of the torsion spring assembly are mounted on the housing and thus on the motor vehicle body side.

Allowable Subject Matter
Claims 11-17 and 21-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses suspension systems for motor vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616